REASONS FOR ALLOWANCE
Claims 1-4, 6-8 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a nitrile group containing copolymer rubber composition comprising a rubber with an iodine values smaller than or equal to 120, short fibers with an average length smaller than or equal to 12 mm, an organic peroxide, an organophosphorus compound, where the Tg difference is lower than or equal to 10˚C.
Claims 2-4, 6-8 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Nakashima (WO 2015/098806).
The claims are allowable because Nakashima does not teach the claimed ΔTg of the nitrile rubber. Rather, Nakashima teaches a highly saturated nitrile rubber composition having an iodine value of 120 or less and an organic fiber with an average fiber length of 0.1 to 12 mm (abstract). Nakashima teaches a number of organic phosphorus compounds may be added, such as an alkyl phosphoric acid crosslinking accelerator (¶57), a isopropyltris(dioctylpyrophosphate)titanate coupling agent (¶63), and a phosphoric acid ester plasticizer such as tricresyl phosphate (¶ 64). Nakashima teaches the amount of fibers present is 1-30 parts by weight with respect to 100 pbw of the rubber (¶50). Nakashima teaches the crosslinking accelerator is present in amounts of 0.1 to 20 pbw or more preferably, 0.5-10 pbw with respect to 100 pbw rubber (¶58). The ΔTg of the nitrile rubber is not necessarily present as shown by the examples in the instant specification. Therefore, a position of inherency is not 

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764